DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
3.	The examiner contends that the drawings submitted on 09/20/2019 are acceptable for examination proceedings.

Response to Arguments
4.	Applicant’s arguments, see the remarks, filed on 02/10/2021, with respect to the rejection of claims 1-8 under 35 U.S.C. 103 have been fully considered but they are not persuasive. 

5.	In the remarks, the Applicant argued that the Kawaguchi reference “does not teach the use of any information based on a print job that is used to configure a sensor as recited in claim 1 of the instant application regarding the bad sheet sensor. There is no trigger threshold of the first sensor in Kawaguchi and the first sensor in Kawaguchi is not changed based on print job information data”. The Examiner respectfully disagrees.
6. 	Kawaguchi disclosed in paragraph [0046] a controller arranged for selecting or adjusting a reference for determining whether a detected deformation renders a printing sheet unsuitable for printing between at least two threshold values based on at least one job parameter of an 
7. 	While the exact manner in which the threshold value is adjusted might be different in the Kawaguchi reference, the claim language as currently presented in the instant application merely states that the threshold can be changed based on a print job data, just as it is the case in the Kawaguchi reference.
8.	The Applicant is encouraged to amend the claim language to further clarify or distinguish the instant application from the prior art of record, if it is the Applicant’s belief that the disclosure of the instant application is distinct from that of the Kawaguchi reference.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kelley et al. (US Pub. Nº 2004/0008230), in view of Kawaguchi et al. (US Pub. Nº 2016/0103632).

12.	Regarding independent claim 1: Kelley et al. disclosed a device for controlling a printing operation in an inkjet printing machine, the device comprising: 

 	a bad sheet sensor ([0027], lines 1-11; also see Fig. 4, reference 62, that generates an output 68 that is sent to the controller 64); 
 	a device for receiving a print job ([0005], lines 3-5; also see Fig. 2, reference 118); and 
 	a machine control unit adapting said distance between said inkjet print head and the substrate to be printed on as a function of a received print job before or during the printing operation ([0005], lines 5-9; also see Fig. 4, reference 64).
	Kelley et al. are silent about the bad sheet sensor having a trigger threshold and a control unit adapting said trigger threshold as a function of a received print job before or during the printing operation.
	Kawaguchi et al. disclosed an ink jet printing apparatus ([0005], line 3; also see Fig. 1, reference 1) comprising a sensor for detecting an irregular sheet condition ([0034], lines 1-2) and having a trigger threshold ([0011], lines 1-2; the reference value is an example of threshold for determining if a sheet is “bad”, i.e. unprintable) and a control unit ([0036], line 1) adapting said trigger threshold of said sensor as a function of a received print job before or during the printing operation ([0046], lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawaguchi et al. with those of Kelley et al. by adjusting the trigger threshold for each type of printing sheet as detected in the print job parameters in order to achieve accurate detections when different types of recording sheets are used in the printing machine.

13.	Regarding claim 2: The combination of Kelley et al. and Kawaguchi et al. disclosed the device according to claim 1, which further comprises a drive connected to said machine control 

14.	Regarding claim 3: The combination of Kelley et al. and Kawaguchi et al. disclosed the device according to claim 1, wherein said machine control unit includes a memory for storing print jobs subdivided into various categories of different distances between said inkjet print head and the printing substrate (Kelley et al. [0024], lines 6-8).

15.	Regarding claim 4: The combination of Kelley et al. and Kawaguchi et al. disclosed the device according to claim 1, wherein said device for receiving a print job includes an input device for inputs made by an operator (Kelley et al. [0017], lines 3-5; also see Fig. 1, reference 42).

16.	Regarding claim 5: The combination of Kelley et al. and Kawaguchi et al. disclosed the device according to claim 4, wherein said input device is a touch screen (Kelley et al. [0017], lines 3-5; also see [0017], lines 8-9; touch screens, as input devices are commonly known in the art).

17.	Regarding claim 6: The combination of Kelley et al. and Kawaguchi et al. disclosed the device according to claim 1, wherein said device for receiving a print job includes an interface with a pre-press device for transmitting print job data (Kelley et al. [0024] lines 10-15, all print data are formatted for transmission at the interface between the apparatus driver 118 and the controller 64).

18.	Regarding claim 7: The combination of Kelley et al. and Kawaguchi et al. disclosed the device according to claim 1, wherein said machine control unit records an occurrence of bad 

19.	Regarding claim 8: The combination of Kelley et al. and Kawaguchi et al. disclosed the device according to claim 1, wherein said distance between said inkjet print head and the substrate as well as said trigger threshold of said bad sheet sensor before or during the printing operation are dependent on characteristics of the printing substrate (Kelley et al. [0005], lines 5-9 and Kawaguchi et al. [0046], lines 1-4; the job parameters can be received before and during the printing operation).

Conclusion
20.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
21.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


23.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
24.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
25.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAOVI M AMEH/Primary Examiner, Art Unit 2853